UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6644



In Re:   THOMAS WILLIAMS,

                                                        Petitioner.



     On Petition for Writ of Mandamus.    (3:06-cv-00075-JRS)


Submitted:   September 13, 2007       Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas Williams petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255 (2000) motion.   He seeks an order from this court directing

the district court to act.   The district court dismissed Williams’

§ 2255 motion by order entered August 3, 2007. Therefore, although

we grant leave to proceed in forma pauperis, we deny the mandamus

petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -